
	
		I
		111th CONGRESS
		2d Session
		H. R. 6054
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Melancon
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase and to
		  provide for an annual adjustment of the amounts of assistance payable by the
		  Secretary of Veterans Affairs for veterans’ funeral and burial
		  expenses.
	
	
		1.Increase in amount of
			 assistance payable by the Secretary of Veterans Affairs for veterans’ funeral
			 and burial expenses
			(a)Increase in
			 amount of assistance for burial expensesSection 2302(a) of title 38, United States
			 Code, is amended by striking $300 and inserting
			 $1,200.
			(b)Increase in
			 amount of plot allowanceSection 2303 of such title is amended by
			 striking $300 each place it appears and inserting
			 $720.
			(c)Increase in
			 assistance for deaths from service-Connected disabilitiesSection
			 2307 of such title is amended by striking $2,000 and inserting
			 $3,830.
			(d)Annual
			 adjustment of rates
				(1)In
			 generalChapter 23 of such title is amended by adding at the end
			 the following new section:
					
						2309.Annual
				adjustment of benefit ratesWhenever there is an increase in benefit
				amounts payable under title II of the Social Security Act (42 U.S.C. 401 et
				seq.) as a result of a determination made under section 215(i) of such Act (42
				U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in
				benefit amounts, increase each maximum annual rate of payment under sections
				2302, 2303, and 2307 of this title, as such rates were in effect immediately
				prior to the date of such increase in benefit amounts payable under title II of
				the Social Security Act, by the same percentage as the percentage by which such
				benefit amounts are
				increased.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							2309. Annual adjustment of benefit
				rates.
						
						.
				
